Citation Nr: 9916786	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for residuals of a right acromioclavicular joint separation.

2.  Entitlement to an original (compensable) rating for 
degenerative thoracic spondylosis.  

3.  Entitlement to an original (compensable) rating for 
myalgia due to abdominal muscle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1976 to 
September 1992.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a September 1993 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which, in part, denied service connection for a 
right heel bone spur, lumbar and cervical spine disabilities, 
and periodontitis; and granted service connection and 
assigned noncompensable evaluations each for degenerative 
thoracic spondylosis, residuals of a right acromioclavicular 
joint separation, residuals of a left ring finger fracture, 
myalgia due to abdominal muscle injury, and bilateral 
defective hearing, all effective October 1, 1992; and denied 
a compensable rating based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  An 
August 1995 "Travel Board hearing" was conducted.  

In an October 1996 decision, the Board denied an increased 
(compensable) evaluation for bilateral defective hearing; 
granted service connection for a cervical spine disability 
(thereby rendering that issue moot); granted a compensable 10 
percent rating for residuals of a left ring finger fracture 
(thereby rendering moot the issue of a compensable rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324); and remanded the 
remaining issues of service connection for a right heel bone 
spur, a lumbar spine disability, and periodontitis and 
increased ratings for degenerative thoracic spondylosis, 
residuals of a right acromioclavicular joint separation, and 
myalgia due to abdominal muscle injury to the RO for 
additional evidentiary development.  In a January 1997 
implementing rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for cervical 
spine spondylosis, effective January 7, 1993 and, in effect, 
assigned a 10 percent evaluation for residuals of a left ring 
finger fracture, effective October 1, 1992.  

In April 1997, appellant expressed disagreement with the 
January 1997 implementing rating decision's assignment of a 
10 percent evaluation for cervical spine spondylosis.  
However, after the RO issued him a May 1997 Statement of the 
Case on that issue, he did not file a timely Substantive 
Appeal therewith.  Consequently, the Board does not have 
jurisdiction over that issue.  See 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. § 20.302(b) (1998).

In an October 1997 rating decision, the RO, in part, granted 
service connection for periodontitis (thereby rendering that 
issue moot); and, in effect, assigned a 10 percent evaluation 
for residuals of a right acromioclavicular joint separation, 
effective October 1, 1992.  (That issue is in need of 
continued review pursuant to AB v. Brown, 6 Vet. App. 35 
(1993)).  In an August 1998 rating decision, the RO granted 
service connection for a right heel bone spur and a lumbar 
spine disability, thereby rendering these issues moot.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the remaining appellate 
issues as delineated on the title page of this remand.  


REMAND

In his September 1994 Substantive Appeal, appellant checked 
off a box indicating that he wanted a hearing "at a local VA 
office before the BVA" (i.e., a "Travel Board hearing").  
It is reiterated that a "Travel Board hearing" was 
subsequently held in August 1995.  However, that hearing was 
conducted by a Board Member who has subsequently left the 
Board.  In pertinent part, 38 C.F.R. § 20.707 (1998) states 
that the Board Member "who conduct[s] the hearing shall 
participate in making the final determination of the 
claim...."  

Consequently, in May 1999, the Board's administrative staff 
sent appellant a letter, requesting him to clarify whether he 
wanted another Board hearing or instead wanted the Board to 
render a decision on the remaining appellate issues based on 
the existing appellate record (including the transcript of 
that August 1995 "Travel Board hearing").  Later that 
month, appellant responded by requesting another "Travel 
Board hearing."  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1998)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



